DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/773,416 filed on June 4, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 14-15 and 18-19 being currently amended. 

Allowable Subject Matter
Claims 1-20 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein said self-contained electrical power source is removably mounted at said housing; and wherein when said self-contained electrical power source is mounted at said housing, said power housing extends rearwardly from said rearward surface of said housing, and a front face of said power housing is positioned adjacent to and facing said rearward surface of said housing” in combination with all the other elements recited in claim 1.
Claims 2-13, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claims 14 and 18 recite similar limitations as claim 1, and are therefore allowable for the same reasons as claim 1.
Claims 15-17, being dependent on claim 14, are allowable for the same reasons as claim 14. 
Claims 19-20, being dependent on claim 18, are allowable for the same reasons as claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859